Linda DENNO, as parent, legal guardian and next friend for Wayne Denno, Plaintiff-Appellant,

                                                    v.

    SCHOOL BOARD OF VOLUSIA COUNTY, FLORIDA; Dennis Roberts, an individual, et al.,
Defendants-Appellees.

                                              No. 98-2718.

                                     United States Court of Appeals,

                                            Eleventh Circuit.

                                              Oct. 22, 1999.

Appeal from the United States District Court for the Middle District of Florida (No. CV-96-00763); Anne
C. Conway, Judge.

Before ANDERSON, Chief Judge, BLACK, Circuit Judge, and FORRESTER*, District Judge.

        BY THE COURT:

        Pursuant to the Eleventh Circuit Rules and Internal Operating Procedures associated with

Fed.R.App.P. 35, the panel sua sponte VACATES the previously published panel opinion, 182 F.3d 780

(11th Cir.1999), and orders panel rehearing. The Clerk will issue supplemental briefing instructions.




    *
     Honorable J. Owen Forrester, U.S. District Judge for the Northern District of Georgia, sitting by
designation.